Exhibit 10.13.2






[Cardinal Health Letterhead]






October 30, 2018


Mr. Victor L. Crawford
###### ######## #####
#######, ######## #####


Dear Victor,


It is with great pleasure that I confirm in writing our offer of employment to
you. All of us who have met with you enthusiastically believe you represent an
exceptional fit with Cardinal Health, Inc. ("Cardinal Health") and will be a
superb addition to the executive management team. As we have discussed, the
major provisions of your offer are set forth below.


Position: CEO, Pharmaceutical Segment, based in Dublin, Ohio, reporting to Mike
Kaufmann, CEO, Cardinal Health.


Start Date: We look forward to you starting with us on November 12, 2018.


Base Salary: Your annual salary is $700,000; it is payable bi-weekly, every
other Friday, one week behind the most current workweek you’ve completed (in
arrears). You will be annually eligible for adjustments to your base salary
rate, subject to both merit funding guidelines and your performance.


Management Incentive Plan: You will be annually eligible to participate in the
Management Incentive Plan ("MIP"). Your target incentive for the fiscal year
ending June 30, 2019 will be 100% of your annual base salary, prorated to
reflect the number of days you are employed in this position during the fiscal
year. MIP funding is determined by the Human Resources and Compensation
Committee of the Board of Directors (“HRCC”) based upon the achievement of both
financial and non-financial objectives.


Long-Term Incentive Program: You will also be annually eligible to participate
in the Cardinal Health Long-Term Incentive (“LTI”) program, with a target award
value of $2,750,000. Currently, LTI grants are awarded in August of each year;
the first LTI grant for which you will be eligible is scheduled to occur in
August 2019 for the fiscal year ending June 30, 2020. The grant is expected to
be awarded in a mix of 40% restricted share units ("RSUs") and 60% performance
share units (“PSUs”). LTI program participation, award amounts, form of award,
and award terms are reviewed on an annual basis and are subject to change at any
time at the discretion of the HRCC. Standard terms and conditions apply.


One-time Payments: To address forfeited compensation, incent and assist you in
transitioning to this new role, we will provide you with:


•
A gross sign-on bonus of $2,500,000, to be paid within 30 days from your start
date. It is understood that if prior to completing one year of service, you are
terminated for cause or if you voluntarily terminate employment with Cardinal
Health, you would be responsible for reimbursing to Cardinal Health 100% of this
one-time cash payment. If such a termination event occurs after one year of
service, but before the completion of two years, you would be responsible for
reimbursing to Cardinal Health 50% of the cash sign-on bonus. By signing this
offer letter, you agree that Cardinal Health may withhold any amounts due from
your final paycheck, as they relate to the above.



•
You will be awarded LTI with an expected value of $3,000,000 as of the grant
date, split equally between RSUs and PSUs for the fiscal 2019 through fiscal
2021 performance cycle. The grant will be made on November 15, 2018, provided
you have started employment with Cardinal Health before that date. The award
will be valued in accordance with Cardinal Health’s standard valuation
practices. Standard terms and conditions apply. RSUs and PSUs may be subject to
deferred payment if you so elect before your start date.



Relocation: You are eligible for the Executive Homeowner Relocation Program and
six months of temporary accommodations. The Cardinal Health relocation vendor,
Graebel, will contact you once you have accepted this offer to discuss the
details of your relocation. It is understood that if you are terminated for
cause or you voluntarily terminate employment with Cardinal Health before
completing one year of service, you would be responsible for reimbursing to
Cardinal Health 100% of these costs. If such a termination event occurs after
one year of service, but before the completion of two years, you would be
responsible for reimbursing to Cardinal Health 50% of these costs. By signing
this offer letter, you agree that Cardinal Health may withhold any amounts due
from your final paycheck, as they relate to the above.







--------------------------------------------------------------------------------




Well-Being Opportunities: Cardinal Health is pleased to offer a comprehensive,
competitive program. On your first day of employment, you are eligible to
participate in the:


•
Health, Life and Disability Plans - You will receive more information on these
benefits during your new hire orientation session.



•
401(k) Savings Plan - You may contribute up to 50% of your pre-tax earnings to
the Plan (subject to IRS maximum limits). Currently, if you contribute 5% or
more you will receive the maximum company matching contribution of 4.5%.
Cardinal Health also matches contributions from below 5% at various levels, and
we can provide additional details upon request. These matching dollars are
immediately 100% vested. In addition to the company match, Cardinal Health may
make a discretionary company contribution to your 401(k) account. This
discretionary company contribution is 100% vested after three years of service.
Enrollment information will be sent to you by Wells Fargo, our financial
benefits service provider.



•
Deferred Compensation Plan - This plan enables you to save over the IRS limits
in the qualified 401(k) plan. Cardinal Health provides a match on deferrals from
eligible compensation earned between $275,000 and $375,000, and may make a
discretionary company contribution to your DCP account. All contributions vest
as described in the 401(k) plan. Enrollment information will be sent to you via
e-mail by our Benefits department. Note that you must initially enroll within 30
days of your start date and then annually thereafter.



•
Paid Time Off - Each calendar year you will be eligible to receive 208 hours
(approximately 26 eight-hour days) of Paid Time Off (“PTO”). This allotment
covers vacation, sick and personal days, all of which must be used during that
calendar year. Based on your start date, you will be eligible to receive a
pro-rated allotment of PTO for the current calendar year.



In addition to PTO, you will receive a maximum of fifty-six (56) hours of paid
company holidays. Selected days may be determined by your business but typically
include New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and the day following, and Christmas Day.


Screening: Consistent with our policies for all Cardinal Health personnel and
the special consideration of our industry, this offer is contingent upon both
the taking of a company paid drug screening test, the results of which must be
negative, as well as an acceptable background check. These items must be
completed prior to your start date.




Terms: Employment with Cardinal Health is not for any definite period of time
and is terminable, with or without notice, at the will of either you or Cardinal
Health at any time, for any reason. There is no contract, expressed or implied,
of employment. However, you agree to be bound by the terms of the attached
Confidentiality and Business Protection Agreement. That agreement must be signed
and delivered to Cardinal Health on or before your start date.


Obligations to Prior Employers: You are expressly prohibited from bringing,
using or disclosing any confidential, trade secret or proprietary information of
your former employer(s). To the extent you are bound by post-employment
restrictions from a prior employer, Cardinal Health expects you to comply with
those restrictions. If, as an employee of Cardinal Health, you encounter a
situation that you feel may violate post-employment restrictions from a prior
employer, you must notify Cardinal Health immediately so that alternative
arrangements can be made.


Ethics: As a company founded on a core set of values, we will ask you to review
the enclosed Standards of Business Conduct and sign a certificate of compliance.


You acknowledge that you have provided for our legal review all currently
effective employment contracts, non-competition, confidentiality and similar
agreements between you and your current and former employers.


This offer letter agreement supersedes and replaces in its entirety the offer
letter agreement entered into between you and Cardinal Health on September 30,
2018.


If you have any questions, please feel free to call me at ###.###.####


I'm looking forward to working together and excited about what we will
accomplish!


Sincerely,




/s/ Ola M. Snow








--------------------------------------------------------------------------------




I accept the above offer of employment:








/s/ Victor L. Crawford            11/1/2018
Signature                                                                              
    Date






cc: Mike Kaufmann






